[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a claim of reimbursement made by the plaintiff because CT Page 10678 of services rendered to Scott N, a male, 23 years of age at the time of his admission to the plaintiff's facility, which is a mental disease facility as defined by Statute. N was within or resident in the defendant municipality, a town as defined by Conn. General Statutes Sec. 17b-116.
N was admitted by the plaintiff for psychiatric care for the period February 9, 1954 through February 22, 1959 and the plaintiff billed therefor in the amount of $8,051.92. (Exhibit 1).
The defendant cannot pay and be reimbursed for the care of this patient at a mental disease facility because N was not otherwise eligible for General Assistance and receiving in patient psychiatric services at a mental disease facility on his 21st birthday and continued to receive said type of services thereafter Conn. General Statutes Sec. 176-10. The town lacked the capacity to enter into the agreement alleged in the complaint. The court finds no other contractual basis from the evidence to entitle the plaintiff to the relief it seeks.
Accordingly, judgment is entered in favor of the defendant.
HIGGINS, J.